Title: From John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 29 December 1783
From: Adams, John
To: Staphorst, Nicolaas & Jacob van (business),Willink, Wilhem & Jan (business),La Lande & Fynje, de (business)


          Gentlemen.
            London Decr: 29th. 1783.
          I have just received the Letter, you did me the Honour to write me on the 23d: instt: and approve very much of your proposed application to the Regency of Amsterdam. But I hope to consult with you, more particularly very soon.— I shall sett off as soon as possible, but as I must go round by Calais and Antwerp. and the Season is extremely rigorous, and travelling very bad, I fear it will be ten Days before I can pay my Respects to you at Amsterdam. I will however lose as little Time as possible.
          With great Regards I have the Honour to be, Gentlemen, your most Obedient, Humble Servant.
        